Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-3,6,7 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance:  As per the independent claims, the claim limitations detailing the type of word/phrase scores and comparison of the visual indicators via heatmap values, are not explicitly taught by the prior art of record.  What is old and notoriously well know, is the displaying/showing of probability values for word/phrase matching – see Tang (20110055192), para 0038, 0078; Zadeh (20140188462), para 0459, 1100; Dwyer(20150195406), para 0104; Guldi (20080156171), para 0045; as well as, what is known in the prior art, is generic heatmap-type displays for word/phrase recognition: Kavas (20170161390), para 0129,0138, 0204; Lindeman (20180039990), para 0311, 0308; Brechbuhl (20180097759), para 0010, 0035.  However, neither representative prior art references, alone or in combination, explicitly teach the claimed relationship between word/phrases/weighted labels, and the comparison of the visual weights.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        03/08/2021